Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 1 of 16 PageID #: 1
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 2 of 16 PageID #: 2
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 3 of 16 PageID #: 3
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 4 of 16 PageID #: 4
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 5 of 16 PageID #: 5
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 6 of 16 PageID #: 6
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 7 of 16 PageID #: 7
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 8 of 16 PageID #: 8
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 9 of 16 PageID #: 9
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 10 of 16 PageID #: 10
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 11 of 16 PageID #: 11
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 12 of 16 PageID #: 12
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 13 of 16 PageID #: 13
Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 14 of 16 PageID #: 14
                 Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 15 of 16 PageID #: 15
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                              Eastern District of New York

                  In the Matter of the Search of                            )
              (Briefly describe the property to be searched                 )
               or identify the person by name and address)                  )      Case No.   19 MJ 423
                                                                            )
        THE PERSON KNOWN AND DESCRIBED AS
                                                                            )
                   DELLON KING                                              )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           New York
(identify the person or describe the property to be searched and give its location):

      The person known and described as Dellon King.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      DNA contained in a buccal swab sample or blood sample which constitutes evidence of violations of Title 18, United States Code,
      Section 922(g)(1).




         YOU ARE COMMANDED to execute this warrant on or before                    May 21, 2019         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m.
       u                                        u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     the Duty Magistrate Judge               .
                                                                                                (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                    .


Date and time issued:           May 7, 2019 10:54 am
                                                                                                          Judge’s signature

City and state:             Brooklyn, New York                                     Hon. Peggy Kuo                        U.S.M.J.
                                                                                                      Printed name and title
                 Case 1:19-mj-00423-PK Document 1 Filed 05/07/19 Page 16 of 16 PageID #: 16
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   19 MJ 423
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
